DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the particular one of the number of customer devices."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-21, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  

MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
With respect to independent claim 1: generate an list of restaurants associated with a particular customer; receive a user selection of a particular one of the listed restaurants; generate a listing of available reservation times; receive a user selection of one of the available reservation times; assign a particular waiter associated with the particular restaurant to the particular customer; generate a virtual waiter greeting comprising a dining preference selection tool visually prompting the customer to select between less service interaction and more service interaction; receive user input from the dining preference selection tool indicating user selection of more or less service interaction; display a new customer display comprising a visual indication of the user selection at the dining preference selection tool indicating the customer preference for more or less service interaction.
With respect to independent claim 16: storing login data, restaurant data, and customer data, wherein said restaurant data comprises a restaurant identifier, a restaurant photo, a number of menu items, and a number of waiter identifiers, and wherein said customer data comprises a number of customer identifiers; receive login information from a particular customer; query to determine whether said received login information matches the stored login data; receive a location from the particular one of the number of customers; query to retrieve restaurant data associated with locations within a given distance of the received location; generate a listing of restaurants in said retrieved restaurant data comprising said restaurant identifier and said restaurant photo for each of said restaurants in said listing of restaurants; upon selection of a particular one of said restaurants in said listing of restaurants, retrieve and generate a listing of said number of menu items stored in association with said particular restaurant; receive a notification indicating arrival of said particular one of said number of customers at the particular one of the number of restaurants as indicated by the receipt of location information from said particular one of said number of customers within a predetermined distance of said location of said particular one of said number of restaurants as recorded in said restaurant data; assign a particular waiter to said particular customer; generate, for display, a virtual server greeting comprising a particular one of said 
With respect to independent claim 20: storing login data, restaurant data, and customer data, wherein said restaurant data comprises a restaurant identifier, a restaurant photo, a number of menu items, a number of waiter identifiers, and seating capacity information, and wherein said customer data comprises a number of customer identifiers; receive login information from a particular customer; query to determine whether said received login information matches the stored login data; receive a location from the particular one of the number of customers; query to retrieve restaurant data associated with locations within a given distance of the received location; generate a listing of restaurants in said retrieved restaurant data comprising said restaurant identifier and said restaurant photo for each of said restaurants in said listing of restaurants; upon selection of a particular one of said restaurants in said listing of restaurants: generate a visual representation of tables for said particular restaurant based on said seating capacity information associated with said particular restaurant at said particular one of said number of customer devices; visually indicate at least some of said visual representation of said tables as occupied; receive a user selection of an unoccupied one of said tables for said restaurant experience; retrieve and generate a listing of said number of menu items stored in association with said particular restaurant; and receive a user selection of a number of said menu items; receive an notification indicating arrival of said particular one of said number of customers at the particular one of the number of restaurants as indicated by the receipt of location information from said particular one of said number of customers within a predetermined distance of said location of said particular one of said number of restaurants as recorded in said restaurant data; assign a particular waiter to said particular customer, 
With respect to independent claim 21: storing information regarding a number of restaurants, wherein each of said number of restaurants is associated with a service level selected from the group consisting of: less service or full-service; generate a list of restaurants associated with a particular customer; receive a user selection of a particular one of the listed restaurants; query for the particular restaurant to determine the associated service level for the particular restaurant; if a determination is made that the restaurant is a less service restaurant; generate a listing of menu options for the particular restaurant; receive a user selection of one or more of the menu options; prompt the user to enter payment information; process said user payment information; provide an order summary; and prompt the user to enter feedback information; and if a determination is made that the restaurant is a full-service restaurant: generate a listing 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the restaurant patronage planning behaviors of people and structuring their related commercial relationships with restaurant service providers and employees (i.e., in the terminology of the 2019 Revised Guidance, commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).      
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.  Claim 1 recites one or more databases; one or more servers in electronic communication with the database; a number of customer devices in electronic communication with the one or more servers, each associated with a customer; a number of restaurant devices in electronic communication with the one or more servers, each associated with a restaurant and at least one waiter; and executable software instructions stored at the one or more servers.  Claim 16 recites at least one database; at least one server; a number of customer personal electronic devices, each in electronic communication with the at least one server and associated with a respective customer; a number of restaurant electronic devices in electronic communication with 
These elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception.  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, and displaying data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements identified above are known and conventional computing elements (see Specification ¶¶ 0047-50, 70, 75, 119 describing these at a high level of generality, as "general purpose computers" (¶ 0119), and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see also ¶ 0045—"descriptions of well-known functions and constructions are omitted").  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements beyond it).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea using computers a tool as the independent claims (e.g., server with instructions, databases, customer devices/smartphones, etc.).  Although claim 18 newly introduces a slider bar, this only amounts to mere data gathering activities (i.e., receiving data input from a person onto a generic device interface, see MPEP 2106.05(g)) and using the general link to a technological environment (i.e., computers and the Internet) to receive inputted data.  The Specification also supports its lack of significance and tangential relationship to the performance of the invention by listing a number of alternative formats that could 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (the slider bar of claim 18), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0077, its single mention in the Specification, lacking any detail on its operation).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Benson, U.S. Pat. No. 7,418,413 (Reference A of the attached PTO-892) relates to a mobile application based restaurant experience. 
Shmelzer, U.S. Pat. No. 6,975,207 (Reference B of the attached PTO-892) relates to a mobile application based restaurant experience.
Nguyen, et al., U.S. Pat. Pub. No.  2020/0356910 (Reference C of the attached PTO-892) relates to a mobile application based restaurant experience.
Venigalla, U.S. Pat. Pub. No.  2017/0098174 (Reference D of the attached PTO-892) relates to a mobile application based restaurant experience.
Russell, et al., U.S. Pat. Pub. No.  2014/0278611 (Reference E of the attached PTO-892) relates to a mobile application based restaurant experience.
Zell, U.S. Pat. Pub. No.  2013/0311310 (Reference F of the attached PTO-892) relates to a mobile application based restaurant experience.
Rosenberg, U.S. Pat. Pub. No.  2006/0186197 (Reference G of the attached PTO-892) relates to a mobile application based restaurant experience.
Bankar, et al., Review paper on - Design of Intelligent Restaurant with a Touch Screen Based Menu Ordering System, IOSR Journal of Electrical and Electronics Engineering, Vol. 10, No. 3, May-Jun. 2015, pgs. 1-5 (Reference U of the attached PTO-892) relates to a mobile application based restaurant experience.
Hwang, Is Frequent Service Check-Back Really a Good Service? An Experimental Study of Culture and Service Quality in Restaurants, Journal of Foodservice Business Research, Vol. 18, 2015, pgs. 34–47 (Reference V of the attached PTO-892) relates to a mobile application based restaurant experience.
Tan, et al., Developing an Intelligent e-Restaurant With a Menu Recommender for Customer-Centric Service, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART C: APPLICATIONS AND REVIEWS, Vol. 42, No. 5, Sep. 2012, pgs. 775-787 (Reference W of the attached PTO-892) relates to a mobile application based restaurant experience.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DANIEL VETTER/Primary Examiner, Art Unit 3628